Exhibit 10.59

AMENDMENT OF KEITH PEDEN’S

APRIL 9, 2001 OFFER LETTER

The employment offer letter dated April 9, 2001, from Raytheon Company to Keith
Peden and the enclosures with it are amended as follows, effective as of January
1, 2010:

All references to continuation of perquisites after a separation from service,

whether in connection with a Change in Control or otherwise, are deleted.

By signing below, Raytheon Company and Keith Peden agree to the terms of this
Amendment.

 

Raytheon Company       Keith J. Peden   

/s/ Jay B. Stephens

     

/s/ Keith J. Peden

  

Jay B. Stephens

      February 5, 2010   

Senior Vice President, General

        

Counsel and Secretary

        